ERLANGER, J.
Particulars of the defense of payment cannot be ordered. Barone v. O’Leary, 44 App. Div. 418, 60 N. Y. Supp. 1131. As to the other matters, the allegations are merely in effect denials of plaintiff’s allegations of ownership of the bond and mortgage referred to in the complaint. Particulars will not be ordered when the answer is merely a refutation of plaintiff’s assertions, nor will a party be required to disclose his evidence. Smith v. Anderson, 126 App. Div. 24, 110 N. Y. Supp. 191. In a proper case, a copy of an instrument will be ordered to be given; but this is not such a case.
Motion denied.